FILED
                              UNITED STATES DISTRICT COURT                               AUG 2 5 2010
                              FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia


                                               )
Antonio Colbert,                               )
                                               )
       Plaintiff,                              )

               v.
                                               )
                                               )        Civil Action No.
                                                                                     10 1433
                                               )
Greyhound,                                     )
                                               )
        Defendant.                             )
                                               )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident, sues D.C.-based Greyhound Bus Company for

alleged harassment by its employees and the loss of his hair clipper set, which he alleges was

stolen. Compl. at 2. Plaintiff seeks $10,000 in damages. The complaint neither presents a

federal question nor provides a basis for diversity jurisdiction because the parties are not of

diverse citizenship and the amount in controversy is well below the jurisdictional minimum.
Plaintiff s recourse lies, if at all, in the Superior Court of the District of Columbia. A separate

Order of dismissal accompanies this Memorandum Opinion.




Date: August~, 2010




                                                    2